DocuSign Envelope ID: CE709C4E-F092-4712-8741-10C9F8B344D4
                       Case 4:21-cv-00548-YGR Document 9-1 Filed 01/27/21 Page 1 of 3




       1    Mark L. Javitch (CA SBN 323729)
            Javitch Law Office
       2    480 S. Ellsworth Ave.
            San Mateo, CA 94401
       3    Telephone: (650) 781-8000
       4    Facsimile: (650) 648-0705
            mark@javitchlawoffice.com
       5    One of the Attorneys for Plaintiff

       6
       7                                          UNITED STATES DISTRICT COURT
       8                                      NORTHERN DISTRICT OF CALIFORNIA
       9
      10     MARIA RUTENBURG, an individual,                          Case No.: 3:21-cv-00548
                                     Plaintiff,
      11                                                              DECLARATION OF MARIA RUTENBURG
             v.                                                       IN SUPPORT OF PLAINTIFF’S MOTION
      12                                                              FOR TEMPORARY RESTRAINING
             TWITTER, INC., a Delaware Corporation,                   ORDER
      13
      14                            Defendant

      15
                     I hereby declare the following in support of Plaintiff’s Motion for a Temporary Restraining
      16
            Order:
      17
                  1. I am over the age of 18 and I am competent to testify about the matters in this declaration. This
      18
                     declaration is based on personal knowledge of the matters set forth herein.
      19
                  2. I am an attorney and a real estate broker. I reside in Redwood City, California.
      20
                  3. I tweet under my own name with the handle @Maria_Rutenburg.
      21
                  4. I commonly like, retweet, quote and comment on tweets on a range of topics, including tweets
      22
                     from former President Trump.
      23
                  5. I am able to tweet normally and my account is not generally blocked from posting.
      24
                  6. I wanted to comment on President Trump’s tweets related to election fraud, but I was unable to
      25
                     view them after a short time period after they were published.
      26
      27
                                                                  1
      28                                                                                                   3:21-cv-00548
DocuSign Envelope ID: CE709C4E-F092-4712-8741-10C9F8B344D4
                       Case 4:21-cv-00548-YGR Document 9-1 Filed 01/27/21 Page 2 of 3




       1         7. I was able to view some of former President Trump’s tweets on election fraud, but when I could
       2             view them, I was not able to comment, like, retweet, or quote because those features had been
       3             disabled by Twitter.
       4         8. For a short time, on January 6, 2021, I was able to view the following tweeted video from former
       5             President Trump:
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18         9. I tried to comment and quote this tweeted video, but I was not able to because those features had
      19             been disabled.
      20         10. For a short time, on January 6, 2021, I was able to view the following tweet from former
      21             President Trump:

      22
      23
      24
      25
      26
      27
                                                                 2
      28                                                                                                  3:21-cv-00548
DocuSign Envelope ID: CE709C4E-F092-4712-8741-10C9F8B344D4
                       Case 4:21-cv-00548-YGR Document 9-1 Filed 01/27/21 Page 3 of 3




       1         11. I tried to comment and quote this tweet, but I was not able to because the tweet was soon deleted,
       2             and I could not view it.
       3         12. For instance, for a short time, on January 6, 2021, I was able to view the following tweet from
       4             former President Trump:
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14         13. I tried to comment and quote on this tweet, but I was not able to because the tweet was soon
      15             deleted, and I could not view it.
      16         14. I have tried to search, view and comment on the former president’s tweets, but currently, I am
      17             not able to view or comment on any of former President Trump’s Tweets.
      18
      19             I declare under penalty of perjury under the laws of the State of California, and the United
      20     States of America that the foregoing is true and correct. This declaration is executed in Redwood
      21     City, California.
      22
      23    Dated: January 26, 2021                                Respectfully submitted,

      24                                                           By: _______________________
                                                                          Maria Rutenburg
      25
      26
      27
                                                                  3
      28                                                                                                    3:21-cv-00548
